DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5 and 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by anticipated by Ranzinger (US Patent 10789288 B1).
Regarding claim 1, Ranzinger discloses a method for processing an image to generate a scene graph, the method comprising:
receiving an image (col 10 lines 36-53 e.g. an image); 
generating a saliency map from the image, wherein the saliency map indicates one or more salient portions of the image that have saliency values satisfying a saliency criterion (col 10 lines 36-53 The vision model engine 243 may be a module executed by the processor 236 that is configured to identify the most salient and prominent objects in an image and their location within the image using the convolutional neural network 240; the vision model engine 243 is configured to generate a saliency map of the example image using the trained convolutional neural network 240. For each pixel in the example image, the saliency map can provide how likely the pixel belongs to a salient object (or salient region); col 8 lines 64-67 to col 9 lines 1-7 To determine saliency, a vector after the averaged values from the average-over-width-height layer is obtained, and the cosine distance between the average vector against each vector (e.g., number of feature maps) from the previous spatial operator layer is then computed, thus producing a tensor of the configuration (e.g., batch size.times.height.times.width). In one or more implementations, the cosine distance between the output of the fully connected layer corresponding to a specified class and the output of the spatial operator layer is used to determine the saliency with respect to a specific class);
generating a scene graph for at least the one or more salient portions of the image, the scene graph representing a plurality of objects detected in the image, one or more object pairs being formed by the plurality of objects, and the scene graph further representing one or more relationships between each respective object pairs (col 10 lines 54-67 The relational model 247 can be configured to identify one or more relationships between the objects identified in an image by the vision model engine 243. The relationships identified between the identified objects include, but is not limited to, spatial relationships between the objects; col 11 lines 19-40 The relational model engine 247 is configured to construct object pairs based on the received data. For example, the relational model engine 247 can construct objects pairs based on the feature map vectors from the image convolved by the vision model engine 243, the output of the convolutional neural network 240; indicates which cells in a feature map is relevant for constructing the relevant objects); 
generating one or more dataset entries associated with the image, wherein each of the one or more relationships for each of the one or more object pairs is indicated by a respective dataset entry (col 12 lines 1-10 the relational model engine 247 is configured to store the relationships in a vector associated with the feature maps, such that the next time the image is accessed, the relationship information of the image is readily accessible); and 
storing the one or more dataset entries in a first dataset (col 12 lines 1-10 the relational model engine 247 is configured to store the relationships in a vector associated with the feature maps, such that the next time the image is accessed, the relationship information of the image is readily accessible).

Regarding claim 2, Ranzinger discloses the method of claim 1, wherein: the one or more dataset entries stored in the first dataset include dataset entries associated with different respective images (col 12 lines 1-10 compares spatial position between each object-pair to determine relationships between each object-pair; the relational model engine 247 is configured to store the relationships in a vector associated with the feature maps). 

Regarding claim 5, Ranzinger discloses the method of claim 1, wherein generating the scene graph comprises: detecting the plurality of objects within the image; identifying the one or more object pairs formed by the detected objects; and performing relationship extraction between each respective object pair within the salient portions of the image indicated by the saliency map (col 10 lines 54-67 The relational model 247 can be configured to identify one or more relationships between the objects identified in an image by the vision model engine 243. The relationships identified between the identified objects include, but is not limited to, spatial relationships between the objects; col 11 lines 19-40 The relational model engine 247 is configured to construct object pairs based on the received data. For example, the relational model engine 247 can construct objects pairs based on the feature map vectors from the image convolved by the vision model engine 243, the output of the convolutional neural network 240; indicates which cells in a feature map is relevant for constructing the relevant objects; col 12 lines 1-10 the relational model engine 247 is configured to store the relationships in a vector associated with the feature maps, such that the next time the image is accessed, the relationship information of the image is readily accessible). 

Regarding claims 16-17 (drawn to a system):               
The proposed rejection of Ranzinger, explained in the rejection of method claims 1-2, anticipates the steps of the system of claims 16-17 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the argument similar to that presented above for claims 1-2 are equally applicable to claims 16-17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranzinger as applied to claims 2 and 17 above, and further in view of Narasimha et al (US 20170177978).
Regarding claim 3, Ranzinger discloses the method of claim 2, wherein the method further comprises: searching the first dataset to identify a dataset entry that satisfies a query criterion (col 11 lines 41-67 processor 236 may provide a query received to the relational model engine 247; col 12 lines 1-27 predict an image and/or features of the image given an arbitrary input query); selecting the image associated with the identified dataset entry (col 12 lines 11-27 predict an image and/or features of the image given an arbitrary input query)
Ranzinger fails to teach cropping the selected image according to the object pair indicated by the identified dataset entry; and outputting the cropped image. 
Narasimha teaches cropping the selected image according to the object pair indicated by the identified dataset entry (¶61 the image processor 203 crops an image of an object from the query image to generate a cropped image); and outputting the cropped image (¶61 provide the candidate list of indexed images to a user).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of  cropping the selected image according to the object pair indicated by the identified dataset entry; and outputting the cropped image from Narasimha into the method as disclosed by Ranzinger. The motivation for doing this is to improve distinguishing objects of similar appearance that vary in color.

Regarding claim 4, the combination of Ranzinger and Narasimha discloses the method of claim 3, wherein the cropping further comprises: applying one or more rules to the selected image to determine corresponding aesthetic regions of the selected image (Narasimha ¶32 For example, for a product sitting on a shelf of a retail store, the product attributes may include product name, product identifier, shelf identifier, width, height, depth, area, diagonal length, color, packaging, product description, product size, manufacturer brand, model number, price, material, or the like. The product features may include luminance features of the product, color features of the product, a location of a feature in a query image, regions of interest for the product, and the pixel dimensions of the regions of interest); and further cropping the selected image according to the determined corresponding aesthetic regions (Narasimha ¶61 the image processor 203 determines a candidate list of indexed images that match an object in the query image based on luminance features of the object; the image processor 203 crops an image of an object from the query image to generate a cropped image). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the cropping further comprises: applying one or more rules to the selected image to determine corresponding aesthetic regions of the selected image; and further cropping the selected image according to the determined corresponding aesthetic regions from Narasimha into the method as disclosed by Ranzinger. The motivation for doing this is to improve distinguishing objects of similar appearance that vary in color.
Regarding claim 18 (drawn to a system):               
The proposed combination of Ranzinger and Narasimha, explained in the rejection of method claim 3, renders obvious the steps of the system of claim 18 because these steps occur in m operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claim 3 is equally applicable to claim 18..

Claims 6 & 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranzinger as applied to claim 5 above, and further in view of Kwon et al (US 20160342863).
Regarding claim 6, Ranzinger discloses method of claim 5, but fails to teach wherein detecting the plurality of objects further comprises: performing object localization for each detected object to generate a bounding box of the detected object; for each respective bounding box: generating corresponding location parameters of the respective bounding box; and storing an identifier of the respective bounding box and the location parameters in a second dataset. 
Kwon teaches wherein detecting the plurality of objects further comprises: performing object localization for each detected object to generate a bounding box of the detected object (¶34 an image of a product may be analyzed to identify a set of image features and to determine a location, an orientation, and an image description for each feature detected in the image of the product; ¶47 a ROI in the query image may be indicated by a bounding box enclosing the image area it covers); for each respective bounding box: generating corresponding location parameters of the respective bounding box (¶53 The ROI may be represented by a bounding box enclosing the matching features and may be identified by a location (absolute location, e.g., x-y coordinates, or relative location) of the bounding box in the query image; and storing an identifier of the respective bounding box and the location parameters in a second dataset (¶38 the product of image may be indexed in a database of product images in the data storage 243 by the indexer 239; a planogram describes a layout or positioning of items within a predefined location or geographical area). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein detecting the plurality of objects further comprises: performing object localization for each detected object to generate a bounding box of the detected object; for each respective bounding box: generating corresponding location parameters of the respective bounding box; and storing an identifier of the respective bounding box and the location parameters in a second dataset from Kwon into the method as disclosed by Ranzinger. The motivation for doing this is to improve and recognizing objects in an image.

Regarding claim 8, the combination of Ranzinger and Kwon discloses the method of claim 6, wherein the method further comprising: searching the first dataset to identify one or more dataset entries that satisfy a query criterion (Kwon ¶83 the region detector 205 may determine a set of regions of interest (ROIs) of the first image, for example, using model-based features; the region detector 205 may rank the ROIs in the group based on the size of the ROI, the location of the ROI, a degree of match between the matching features in the ROI and in the indexed image, a level of geometrical consistency between the shapes formed by those two sets of matching features, etc. to generate a ranked list of ROIs); searching the second dataset to identify one or more location parameters that satisfy the one or more dataset entries (Kwon ¶83 the region detector 205 may determine a set of regions of interest (ROIs) of the first image, for example, using model-based features; the region detector 205 may rank the ROIs in the group based on the size of the ROI, the location of the ROI, a degree of match between the matching features in the ROI and in the indexed image, a level of geometrical consistency between the shapes formed by those two sets of matching features, etc. to generate a ranked list of ROIs); and cropping the image according to the one or more identified location parameters (Kwon ¶53 The ROI may be represented by a bounding box enclosing the matching features and may be identified by a location (absolute location, e.g., x-y coordinates, or relative location) of the bounding box in the query image; ¶83 the ranking module 211 may determine first product(s) depicted in the top-k of the ranked list of ROIs based on the results of classification, as described above).  
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of searching the first dataset to identify one or more dataset entries that satisfy a query criterion; searching the second dataset to identify one or more location parameters that satisfy the one or more dataset entries; and cropping the image according to the one or more identified location parameters from Kwon into the method as disclosed by Ranzinger. The motivation for doing this is to improve and recognizing objects in an image.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranzinger as applied to claim 1 above, and further in view of Stone et al (US 20200034976).
Regarding claim 7, Ranzinger discloses the method of claim 1 wherein generating the scene graph comprises: detecting the plurality of objects in the one or more proposed regions; identifying the one or more object pairs formed by the detected objects; and performing relationship extraction between each respective object pair within the salient portions of the image indicated by the saliency map (col 10 lines 54-67 The relational model 247 can be configured to identify one or more relationships between the objects identified in an image by the vision model engine 243. The relationships identified between the identified objects include, but is not limited to, spatial relationships between the objects; col 11 lines 19-40 The relational model engine 247 is configured to construct object pairs based on the received data. For example, the relational model engine 247 can construct objects pairs based on the feature map vectors from the image convolved by the vision model engine 243, the output of the convolutional neural network 240; indicates which cells in a feature map is relevant for constructing the relevant objects; col 12 lines 1-10 the relational model engine 247 is configured to store the relationships in a vector associated with the feature maps, such that the next time the image is accessed, the relationship information of the image is readily accessible). Ranzinger fails to specifically teach generating one or more proposed regions of the image using a region proposal network (RPN);
Stone teaches generating one or more proposed regions of the image using a region proposal network (RPN) (¶42 the first number of feature maps may be used as an input for a separate region proposal network to determine specific regions of interest in the feature maps. This input provides the regions of interest in the first image input).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of generating one or more proposed regions of the image using a region proposal network (RPN) from Stone into the method as disclosed by Ranzinger. The motivation for doing this is to improve detecting objects and determining a set of features for the objects.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ranzinger and Kwon as applied to claim 1 above, and further in view of Salaverry et al (US 20140164927).
Regarding claim 9, the combination of Ranzinger and Kwon discloses the method of claim 8, but fail to teach wherein cropping comprises: combining respective bounding boxes corresponding to the one or more identified location parameters to generate a union box; cropping the image around the union box; and outputting the cropped image. 
Salaverry teaches wherein cropping comprises: combining respective bounding boxes corresponding to the one or more identified location parameters to generate a union box (¶111 the accepted rectangles are merged together into a single rectangle 328 by taking the minimum 2 dimensional bounding box of the accepted polygon regions); cropping the image around the union box (¶111 Once a rectangle is identified the image in the scene is then passed along with the polygon coordinates to the crop out process 350); and outputting the cropped image (¶111 The new identified image 304 is then moved to detection storage 355). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein cropping comprises: combining respective bounding boxes corresponding to the one or more identified location parameters to generate a union box; cropping the image around the union box; and outputting the cropped image from Salaverry into the method as disclosed by the combination of Ranzinger and Kwon. The motivation for doing this is to improve detection of objects in an image.

Claims 10-13 & 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ranzinger (US Patent 10789288 B1) in view of Narasimha et al (US 20170177978).
Regarding claim 10, Ranzinger discloses a method comprising: 
receiving a query criterion (col 11 lines 41-67 processor 236 may provide a query received to the relational model engine 247);
searching a first dataset comprising one or more dataset entries, to identify a dataset entry that satisfies the query criterion, the identified dataset entry being associated with an image (col 11 lines 41-67 processor 236 may provide a query received to the relational model engine 247; col 12 lines 1-27 predict an image and/or features of the image given an arbitrary input query), the identified dataset entry indicating a relationship for an object pair which is formed by a pair of objects detected in the image, the objects and the relationship being represented by a scene graph (col 10 lines 54-67 The relational model 247 can be configured to identify one or more relationships between the objects identified in an image by the vision model engine 243. The relationships identified between the identified objects include, but is not limited to, spatial relationships between the objects; col 11 lines 19-40 The relational model engine 247 is configured to construct object pairs based on the received data. For example, the relational model engine 247 can construct objects pairs based on the feature map vectors from the image convolved by the vision model engine 243, the output of the convolutional neural network 240; indicates which cells in a feature map is relevant for constructing the relevant objects); 
selecting the image associated with the identified dataset entry (col 12 lines 11-27 predict an image and/or features of the image given an arbitrary input query); 
Ranzinger fails to teach cropping the selected image according to the object pair indicated by the identified dataset entry; and outputting the cropped image.
Narasimha teaches cropping the selected image according to the object pair indicated by the identified dataset entry (¶61 the image processor 203 crops an image of an object from the query image to generate a cropped image); and outputting the cropped image (¶61 provide the candidate list of indexed images to a user).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of  cropping the selected image according to the object pair indicated by the identified dataset entry; and outputting the cropped image from Narasimha into the method as disclosed by Ranzinger. The motivation for doing this is to improve distinguishing objects of similar appearance that vary in color.

Regarding claim 11, the combination of Ranzinger and Narasimha discloses the method of claim 10, wherein the cropping including: applying one or more rules to the selected image to determine corresponding aesthetic regions of the selected image (Narasimha ¶32 For example, for a product sitting on a shelf of a retail store, the product attributes may include product name, product identifier, shelf identifier, width, height, depth, area, diagonal length, color, packaging, product description, product size, manufacturer brand, model number, price, material, or the like. The product features may include luminance features of the product, color features of the product, a location of a feature in a query image, regions of interest for the product, and the pixel dimensions of the regions of interest); and cropping the selected image according to the determined corresponding aesthetic regions (Narasimha ¶61 the image processor 203 determines a candidate list of indexed images that match an object in the query image based on luminance features of the object; the image processor 203 crops an image of an object from the query image to generate a cropped image).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein the cropping further comprises: applying one or more rules to the selected image to determine corresponding aesthetic regions of the selected image; and further cropping the selected image according to the determined corresponding aesthetic regions from Narasimha into the method as disclosed by Ranzinger. The motivation for doing this is to improve distinguishing objects of similar appearance that vary in color.

Regarding claim 12, the combination of Ranzinger and Narasimha discloses the method of claim 10, wherein the method further comprising: outputting the cropped image (Narasimha ¶61 the image processor 203 determines a candidate list of indexed images that match an object in the query image based on luminance features of the object; the image processor 203 crops an image of an object from the query image to generate a cropped image).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of outputting the cropped image from Narasimha into the method as disclosed by Ranzinger. The motivation for doing this is to improve distinguishing objects of similar appearance that vary in color.

Regarding claim 13, the combination of Ranzinger and Narasimha discloses the method of claim 10, wherein the method further comprises: receiving at least one image (Ranzinger col 10 lines 36-53 e.g. an image); and the dataset is generated by: for each received image, generating a saliency map for the received image, wherein the saliency map indicates one or more salient portions of the image that have saliency values satisfying a saliency criterion (Ranzinger col 10 lines 36-53 The vision model engine 243 may be a module executed by the processor 236 that is configured to identify the most salient and prominent objects in an image and their location within the image using the convolutional neural network 240; the vision model engine 243 is configured to generate a saliency map of the example image using the trained convolutional neural network 240. For each pixel in the example image, the saliency map can provide how likely the pixel belongs to a salient object (or salient region); col 8 lines 64-67 to col 9 lines 1-7 To determine saliency, a vector after the averaged values from the average-over-width-height layer is obtained, and the cosine distance between the average vector against each vector (e.g., number of feature maps) from the previous spatial operator layer is then computed, thus producing a tensor of the configuration (e.g., batch size.times.height.times.width). In one or more implementations, the cosine distance between the output of the fully connected layer corresponding to a specified class and the output of the spatial operator layer is used to determine the saliency with respect to a specific class); generating a respective scene graph for at least the one or more salient portions of the received image (Ranzinger col 10 lines 54-67 The relational model 247 can be configured to identify one or more relationships between the objects identified in an image by the vision model engine 243. The relationships identified between the identified objects include, but is not limited to, spatial relationships between the objects; col 11 lines 19-40 The relational model engine 247 is configured to construct object pairs based on the received data. For example, the relational model engine 247 can construct objects pairs based on the feature map vectors from the image convolved by the vision model engine 243, the output of the convolutional neural network 240; indicates which cells in a feature map is relevant for constructing the relevant objects); generating the one or more dataset entries associated with the received image (Ranzinger col 12 lines 1-10 the relational model engine 247 is configured to store the relationships in a vector associated with the feature maps, such that the next time the image is accessed, the relationship information of the image is readily accessible); and storing the respective one or more dataset entries associated with the received image in the first dataset (Ranzinger col 12 lines 1-10 the relational model engine 247 is configured to store the relationships in a vector associated with the feature maps, such that the next time the image is accessed, the relationship information of the image is readily accessible).

Regarding claims 19-20 (drawn to a system):               
The proposed combination of Ranzinger and Narasimha, explained in the rejection of method claims 10-11, renders obvious the steps of the system of claims 19-20 because these steps occur in m operation of the proposed combination as discussed above. Thus, the arguments similar to that presented above for claims 10-11 are equally applicable to claims 19-20.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ranzinger and Narasimha as applied to claim 13 above, and further in view of Stone et al (US 20200034976).
Regarding claim 14, the combination of Ranzinger and Narasimha disclose the method of claim 13, detecting the plurality of objects in the one or more proposed regions; identifying the one or more object pairs formed by the detected objects; and performing relationship extraction between each respective object pair within the salient portions of the image indicated by the saliency map (Ranzinger col 10 lines 54-67 The relational model 247 can be configured to identify one or more relationships between the objects identified in an image by the vision model engine 243. The relationships identified between the identified objects include, but is not limited to, spatial relationships between the objects; col 11 lines 19-40 The relational model engine 247 is configured to construct object pairs based on the received data. For example, the relational model engine 247 can construct objects pairs based on the feature map vectors from the image convolved by the vision model engine 243, the output of the convolutional neural network 240; indicates which cells in a feature map is relevant for constructing the relevant objects; col 12 lines 1-10 the relational model engine 247 is configured to store the relationships in a vector associated with the feature maps, such that the next time the image is accessed, the relationship information of the image is readily accessible).
The combination of Ranzinger and Narasimha fails to teach wherein for the received image, generating the scene graph comprises: generating one or more proposed regions of the image using a region proposal network (RPN).
Stone teaches generating one or more proposed regions of the image using a region proposal network (RPN) (¶42 the first number of feature maps may be used as an input for a separate region proposal network to determine specific regions of interest in the feature maps. This input provides the regions of interest in the first image input).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein generating one or more proposed regions of the image using a region proposal network (RPN) from Stone into the method as disclosed by the combination of Ranzinger and Narasimha. The motivation for doing this is to improve detecting objects and determining a set of features for the objects.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ranzinger, Narasimha and Stone as applied to claim 14 above, and further in view of Kwon et al (US 20160342863).
Regarding claim 15, the combination of Ranzinger, Narasimha and Stone disclose the method of claim 14, but fail to teach wherein detecting the plurality of objects further comprises: performing object localization for each detected object to generate a bounding box of the detected object; for each bounding box, generating a corresponding location parameter of the respective bounding box; and storing respective location parameters in a second dataset.
Kwon teaches wherein detecting the plurality of objects further comprises: performing object localization for each detected object to generate a bounding box of the detected object (¶34 an image of a product may be analyzed to identify a set of image features and to determine a location, an orientation, and an image description for each feature detected in the image of the product; ¶47 a ROI in the query image may be indicated by a bounding box enclosing the image area it covers); for each respective bounding box: generating corresponding location parameters of the respective bounding box (¶53 The ROI may be represented by a bounding box enclosing the matching features and may be identified by a location (absolute location, e.g., x-y coordinates, or relative location) of the bounding box in the query image; and storing an identifier of the respective bounding box and the location parameters in a second dataset (¶38 the product of image may be indexed in a database of product images in the data storage 243 by the indexer 239; a planogram describes a layout or positioning of items within a predefined location or geographical area). 
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention to have implemented the teaching of wherein detecting the plurality of objects further comprises: performing object localization for each detected object to generate a bounding box of the detected object; for each respective bounding box: generating corresponding location parameters of the respective bounding box; and storing an identifier of the respective bounding box and the location parameters in a second dataset from Kwon into the method as disclosed by the combination of Ranzinger, Narasimha and Stone. The motivation for doing this is to improve and recognizing objects in an image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/               Primary Examiner, Art Unit 2669